Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Multi-Position Tolerant Contact Gauge”. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to because Figures 4 & 8 showing slide grooves and slide groove extensions in a surface. However, the slide groove of Claims 3-5 has no direct numbering or depiction of how a surface for the slide groove is arranged in a slot 274 of the invention Fig. 3. or how the measuring force adjustment unit is provided in such a manner as to slide in the slide groove.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “capable of moving and being positioned and fixed in a direction substantially parallel to a moving direction of the spindle”, where the “capability of moving and being positioned and fixed” seems contradictory to have the spindle “moving” yet “fixed”.  Additionally, the “positioned and fixed” terms are incomplete and are missing the object of the action as to how they are positioned and fixed.   It seems the spindle is fixed to the main body.  The positioning and moving is parallel to a moving direction of the spindle.

Claim 2 recites the limitation “the connection supporting member is changed and fixed”, which is unclear as to what structure the connection supporting member is “fixed” and what structure is the relative “change” compared.

Claim 3 recites the limitation “a slide groove provided in substantially parallel to the moving direction of the spindle, the slide groove includes an engaging groove formed in a direction orthogonal to an axial direction of the slide groove” which is unclear as a groove is an indentation into a surface but the surface is not claimed.  It is unclear what surface is parallel to the moving direction of the spindle that has a slide groove in the surface.  Examiner looks to Figs. 8 & 9 that shows the grooves in a surface but there is no depiction of where the surface is located on the device of Figs. 2 & 5.

Claim 3 recites the limitation “the measuring force adjustment unit is provided in such a manner as to slide in the slide groove, includes a key projection engaged with or disengaged from the engaging groove, and is positioned and fixed by engaging the key projection with the engaging groove”, which is unclear as the measuring force adjustment unit contains several elements that cannot “slide in the slide groove”. The slide grooves (351 & 361) depicted in Figs. 8 & 9 do not show a measuring force adjustment unit provided in such a manner as to slide in the slide groove.  It seems the key projection is somehow attached to the measuring force adjustment unit and the key projection slides in the slide groove. The key projection is attached to a structure that changes with the position of the device and those position changes allow for placement of the key projection in the groove engagements.  The position sensitive structure the key projection is connected and the location of the surface of the sliding groove relative to the key projection are needed for clarity.  For purposes of examination a sliding groove is interpreted as a guide for a moving part that allows vertical movement and insertion opening such as a c-shaped  bracket. NOTE: it seems claim 3 depends from Claim 2.  

Claim 4 recites the limitation “the point is provided with index values indicating measuring force applied to the spindle”, which is unclear as to what element “the point” refers.  Claim 1 cites “a contact point” on the spindle but the point cited in Claim 4 seems to related to the sliding groove structure and is likey referring the key projection of Claim 3.    

Claim 4 recites the limitation “the point is provided with index values indicating measuring force applied to the spindle” which is also unclear as to what are the index values and how are they related to a structural element (e.g. a surface with index values indicating measuring force applied to the spindle based on a displacement point indicated by the key projection).

Claim 6 recites the limitation “the index values are provided in the plurality of sequences each corresponding to when a posture of the measuring device is a normal posture, an inverted posture, or a lateral posture”, which is unclear how the index values are structurally provided for each of the postures (e.g. values depicted on a structure at a point).

Claim 7 recites the limitation “a point allowing the measuring force adjustment unit to be positioned and fixed, and the point is provided with an inter-graduation distance”, which is unclear as to what structurally “a point” requires to meet the functional allowing the measuring force adjustment unit to be positioned and fixed, and the point is provided with an inter-graduation distance.
 
 
All dependent claims are rejected for their dependence on a rejected base claim.



 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 & 7 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Nishina (US 4492034; “Nishina”).

Claim 1.  Nishina discloses a measuring device  (Fig. 1) comprising: a spindle (Fig. 1: measuring element/spindle 2) having an elongate rod-like body (Fig. 1: spindle 2 shown as rod shaped)  and a tip end (Fig. 1: spindle 2  distal end) provided with a contact point (Col. 4 lines 32-34:   the measuring element 2 when the forward end of the measuring element 2 is abutted against the work to be measured] provided brought into contact with an object to be measured [0012: a spindle 20 provided on the main body case 10 so as to be slidable in the axial direction, and a distal end side of the spindle 20. and a probe 30 (see FIGS. 6 and 7) provided in and in contact with the object to be measured]; a body case (Fig. 1: main frame 1) supporting the spindle (Fig. 1: spindle 2 in case frame 1) in such a manner as to move forward and backward in an axial direction [Col. 2 lines 7-17:  a measuring element slidably supported on a main frame is provided and the length or the like of a work to be measured is measured from displacement value of said measuring element when the forward end of said measuring element is abutted against the work to be measured, the device comprises: a feed member provided on the main frame]; a measuring force adjustment unit (Fig. 1: elements 3-5 & 7 parallel to spindle 2) provided to the body case (Fig. 1: main frame 1) and capable of moving (Fig. 1: internally threaded member 4 & 5 moves vertically in the same direction as the shaft with 7 and 3 as rotating mechanisms to move 4 and 5 in vertical direction) and being positioned and fixed in a direction (Fig. 1: 4 moving in fixed parallel position to spindle 2 and moving vertically) substantially parallel to a moving direction of the spindle (Fig. 1: spindle 20); and a biasing means (Fig. 1:  springs 6a&b) [Col. 3 lines 65-67 & Col. 4 lines 1-7:  the constant load spring 6A at the upper side is made larger in spring constant than the constant load spring 6B at the lower side, whereby a difference in the vertical direction due to the gravity of the cylinder 5 is eliminated, so that the internally threaded member 4 can be maintained at the neutral position through the biasing forces equally working in the vertical direction], for biasing (Fig. 1:  springs 6a & b) the spindle (Fig. 1: spindle 2) toward the tip end  (Fig. 1: spindle 2 distal end tip is biased by springs to extend) and having one end indirectly engaged with the spindle (Fig. 1: spindle 2) [Col. 4 lines 1-12:  load springs 6A and 6B can floatingly support the internally threaded member 4 in the neutral position within the cylinder 5… the portion 4A projecting from the cylinder 5, of the internally threaded member 4 is interlocked with the measuring element 2 (spindle) through a gear mechanism 7(spring 6 biases rotation of gear 7)] and the other end directly engaged with the measuring force adjustment unit (Fig. 1: 6a connected to the 4a projection allowing rotation of 4 on threaded portion 3).

Claim 2. Dependent on the measuring device according to claim 1.  Nishina further discloses the measuring force adjustment unit (Fig. 1: elements 3, 4 & 7) includes: an external thread portion (Fig. 1: threaded cylinder 5); and a connection supporting member (Fig. 1:  4a) having one end screwed with the external thread portion (Fig. 1: 4a is threaded onto threaded cylinder 5 at one end) and the other end coupled to the biasing means (Fig. 1: 4a coupled to biasing springs 6a and 6b)   the body case  (Fig. 1: frame 1) includes a through hole (Fig. 1: through hole housing components 3- 7) provided in substantially parallel (Fig. 1: through hole housing components 3- 7 is parallel to spindle 2) to the moving direction of the spindle (Fig. 1: spindle 2 and slot 5 in the vertical direction), the measuring force adjustment unit (Fig. 1: elements 4-5 & 7 in through hole slot) includes is disposed in the through hole (Fig. 1: through hole is depicted slot containing elements 3-7), and the connection supporting member (Fig. 1:  4a) is screw-fed by rotationally operating the external thread portion (Fig. 1: cylinder 5) in such a manner that a position of the connection supporting member (Fig. 1:  4a)  is changed and fixed [Col. 4 lines 20-30:   The projecting portion 4A of the internally threaded member 4 is in contact of a neutral state with a limit switch 11 supported on the cylinder 5 through a bracket 10, and, when the internally threaded member 4 is moved relative to the cylinder 5 upwardly or downwardly within a predetermined range, opens the limit switch 11].  

 Claim 4. Dependent on the measuring device according to claim 1. Nishina further discloses an outer face of the body case (Fig. 1: main frame 1) allowing the measuring force adjustment unit (Fig. 1: elements 4-5 & 7) to be positioned and fixed (Fig. 1:  measuring force adjustment 4-5 & 7 positioned on threaded shaft 3 that is fixed to the frame 1 by a fastener)[Col. 3lines 37-47:   a feed screw shaft 3 disposed in parallel to the moving direction of the measuring element 2; an internally threaded member 4 threadably coupled onto this feed screw shaft 3; a cylinder 5 housing the internally threaded member 4, loosely coupled onto the feed screw shaft 3 and permitting a portion of the internally threaded member 4 to project outwardly therefrom and move relative thereto within a predetermined range in the projecting state; and constant load springs 6A and 6B interposed between opposite ends of the internally threaded member 4], and the point (Fig. 1 tip of 4a to hit limit switch11 and start measurement)  is provided with index values  indicating force applied [Col. 3 lines 1-12:  Furthermore, the above-described embodiment is constructed such that the detected value from the photoelectric type detecting device 18 is indicated on the counter 13 and printed out by the printer 14, however, the invention need not necessarily be limited to this specific form, but, for example, the device may be interlocked with a display device such as a cathode ray tube or a calculating machine such as a computer] & [Col. 2: lines 45-50:   the driving force of the vertically movable member exceeds a predetermined value, a movement of said feed member relative to the vertically movable member is permitted, whereby the relative movement is converted into a load] to the spindle (Fig. 1: spindle 20) by the biasing means (Fig. 1: springs 6a & b) when the measuring force adjustment unit (Fig. 1: elements 4-5 & 7)  is at the point (Fig. 1:  tip of 4a with limiting switch 11).  

Claim 7. Dependent on the measuring device according to claim 1. Nishina further discloses an outer face of the measuring force adjustment unit (Fig. 1: elements 4-5 & 7) has a point (Fig. 1:  tip of 4a) allowing the measuring force adjustment unit (Fig. 1: elements 4-5 & 7) to be positioned and fixed (Fig. 1:  measuring force adjustment 4-5 & 7 positioned on threaded shaft 3 that is fixed to the frame 1 by a fastener)[Col. 3lines 37-47:   a feed screw shaft 3 disposed in parallel to the moving direction of the measuring element 2; an internally threaded member 4 threadably coupled onto this feed screw shaft 3; a cylinder 5 housing the internally threaded member 4, loosely coupled onto the feed screw shaft 3 and permitting a portion of the internally threaded member 4 to project outwardly therefrom and move relative thereto within a predetermined range in the projecting state; and constant load springs 6A and 6B interposed between opposite ends of the internally threaded member 4], and the point (Fig. 1: elements 4-5 & 7) is provided with an inter-graduation distance [Col. 3 lines 1-12:  Furthermore, the above-described embodiment is constructed such that the detected value from the photoelectric type detecting device 18 is indicated on the counter 13 and printed out by the printer 14, however, the invention need not necessarily be limited to this specific form, but, for example, the device may be interlocked with a display device such as a cathode ray tube or a calculating machine such as a computer] & [Col. 2: lines 45-50:   the driving force of the vertically movable member exceeds a predetermined value, a movement of said feed member relative to the vertically movable member is permitted, whereby the relative movement is converted into a load]. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishina (US 4492034; “Nishina”) in view of Etsui (JP 2001255102; “Etsui” translation provided for citations”).

Claim 3. Dependent on the measuring device according to claim 1. Nishina does not explicitly disclose 

the body case includes a slide groove provided in substantially parallel to the moving direction of the spindle, the slide groove includes an engaging groove formed in a direction orthogonal to an axial direction of the slide groove, and the measuring force adjustment unit is provided in such a manner as to slide in the slide groove, includes a key projection engaged with or disengaged from the engaging groove, and is positioned and fixed by engaging the key projection with the engaging groove. 

Etsui teaches the body case (Fig. 3: body case 10) includes a slide groove (Fig. 3:  slide groove 41 opposite and in parallel to spindle 20) provided in substantially parallel to the moving direction of the spindle (Fig. 3:  spindle 20), the slide groove (Fig. 3:  slide groove 41 internal groove allows movement of the measuring force adjustment unit 44) includes an engaging groove  (Fig. 3:  slide groove 41 opening  in the orthogonal direction allows insertion of unit 44)   formed in a direction orthogonal to an axial direction (Fig. 3: groove 41 is indented axially from spindle 20 for insertion 42) of the slide groove (Fig. 3:  slide groove 41), and the measuring force adjustment unit (44) is provided in such a manner as to slide in the slide groove (Fig. 3:  key projection 42 connected to 44 slides in the slide groove), includes a key projection  (Fig. 3:  key projection 42)  disengaged from the engaging groove (Fig. 3:  slide groove 41), and is positioned and fixed by engaging the key projection (Fig. 3:  key projection 42) with the engaging groove (Fig. 3:  slide groove 41 opening  in the orthogonal direction allows insertion of unit)   

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Etsui teaches a slide groove with a key projection to maintain position of the measuring force adjustment elements in a lateral direction with Nishina’s measuring force adjustment elements because a sliding groove improves the stability of the vertical movement by limiting lateral movement within the groove.

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishina in view of Etsui and in further view of Willis (US 3193938: “Willis”).

Claims 5 & 6. Dependent on the measuring device according to claim 4. Nishina does not explicitly disclose:

the index values are provided in a plurality of sequences corresponding to a plurality of posture patterns of the measuring device and the index values are provided in the plurality of sequences each corresponding to when a posture of the measuring device is a normal posture, an inverted posture, or a lateral posture.
  
Willis teaches the index values [Col. 4: lines 20-40:   a compensating spring attached to a spring attach 50 point on the supporting member and to the indicator and applying its force while in a reference position on a vector parallel to the mounting means in their normal positions and acting toward the attach point on the supporting member, and deflectable through an 55 angle having its apex at the spring attach point with movement of the indicator, whereby as the angle increases to a side from the reference position the force aiding movement of the indicator increases] are provided in a plurality of sequences corresponding to a plurality of posture patterns [Col. 4 lines 10-20:  a compensating spring attached to a spring attach point on the support and to the indicating member 15 and applying its force with the rods in said reference position on a vector parallel to and equidistant from the rods and acting toward the attach point on the support, and deflectable through an angle having its"(25) apex at the spring attach point with movement of the 20 indicating member, whereby as the angle increases to a side from said parallel vector the force aiding movement of the indicating member increases] of the measuring device [Fig. 1: 9, 11, 13 & 16] and the index values are provided in the plurality of sequences each corresponding to when a posture of the measuring device is a normal posture (0⁰), an inverted posture (180⁰), or a lateral posture (90⁰or 270⁰)[Col. 3 lines 65-70:  and deflectable through an angle, having its apex at said attach point with movement of the indicator, whereby as the angle increases to a side from said parallel vector the force aiding movement of the indicator increases].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Willis’ indicator of angular displacement along with displacement to calculate force measurements for each angle with Nishima’s displacement to force values because accounting for position as well as displacement improves the quality of the force measurement by accounting for gravity at the applied contact angle [Col. 1 lines 1-10].


Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 2817150 
MCPHERSON PAUL M
a gauge  a plunger having a plane surface parallel to shaft
JP 2010197338  
ABIKO, KENJI et al.
 A spindle provided on the main body so as to be movable in the vertical direction  
US 5125165  
Gerhard; Gregory J.
A spindle for a linear distance measuring member is described herein. A linear gauge is provided with a hollow spindle having a flexible rod therein.
US 3983633  
Kaifesh; Cass
A gage for checking at least one characteristic of the threads of a threaded member comprising a supporting structure,
US 4566201  
Ishii; Munenori
A gage for checking at least one characteristic of the threads of a threaded member comprising a supporting structure,
DE 3440221 
RIVINIUS HELMUT DIPL ING et al.
measuring device a digital display unit known, which with line grids provided, driven standards. The standards generate electrical in connection with sensor devices Pulse sequences that correspond to the movement of the line grid.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856